Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to write operation and circuit for a variable resistive memory device. The independent claims 1, 10 and 17 recite a variable resistive memory device comprising: a memory cell array with a plurality of memory cells that are connected between a global word line and a global bit line; and a control circuit block positioned on at least one edge portion of the memory cell array, wherein the memory cell array is classified into a first group with the memory cells that are adjacent to the control circuit block and a second group with the memory cells that are remote in relation to the control circuit block, wherein the second group is farther from the control circuit block than the first group, and wherein the control circuit block comprises a write control unit that is configured to generate a control signal for writing on the is memory cells in the first group in a different way compared to writing on the memory cells in the second group. The prior art fails to disclose or suggest the memory cell array is classified into a first group with the memory cells that are adjacent to the control circuit block and a second group with the memory cells that are remote in relation to the control circuit block, wherein the second group is farther from the control circuit block than the first group, and wherein the control circuit block comprises a write control unit that is configured to generate a control signal for writing on the is memory cells in the first group in a different way compared to writing on the memory cells in the second group. Therefore, claims 1-20 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        01/12/2022